DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claims 1 and 20 are directed to a method.  Claim 12 is directed to a system. Each of the claims falls under one of the four statutory classes of invention. 
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
	Claim 1 as an example recites :


receiving assessment results of an assessment performed between the first client device and the first proficiency agent; and  
updating, using a rating system update function, the first proficiency score associated with the first user and the second proficiency score corresponding to the first proficiency agent, based on the assessment results.
Applicant is to be noted that the steps or functions of “matching” “receiving”  and “updating” are similar to concepts that have been identified as abstracts by the courts as found in Cyberfone which involved functions of using categories to organize, store and transmit information.   Steps or functions of matching data are functions similar to the collecting and  comparing functions that the Courts found to be abstract as noted in Classen and SmartGene.
	Furthermore, determining the proficiency of an agent accounts to a behavioral factor of the agent and thus involves an abstract concept.
This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
	The judicial exception is not integrated into a practical application. In particular, the claimed “client device” is recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.


The claimed “client device” or “system” is also seen as generic computer component storing and updating   data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The claimed “system” may be interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.
Furthermore, the claimed “client device” is not performing any functions.
	The type of data being manipulated does not impose meaningful limitations or render the
idea less abstract.  Looking at the element as a combination does not add anything more than the elements analyzed individually.  Therefore the claim does not amount to significantly more than the abstract idea itself.

Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not  effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.

	The remaining independent claims 12 and 20 fall short the 35 USC 101 requirement under the same rationale.

Claims 2, 3, 13 and 14 are directed to an initializing function by performing an assessment.  This is to an abstract function in assessing the behavioral of the agent as such involves an abstract concept.  This function is also not being performed by a specific structure or module or computer component.
 
Claim 4, 15 are directed to a matching function which the Courts found to be an abstract concept similarly found in Perken-Elemer which involves the comparing information to determine a risk level.

Claims 5, 8-11, 16-19 are directed to a receiving, providing, altering, assessing and generating function which the Courts found to be an abstract concept similarly found in Cyberfone and Perken-Elemer which involves the comparing information to determine a risk level.

Claims 6 and 7 are directed to a generic computer function of storing and updating data which the Courts found to be abstract as noted in Cyberfone.





The following prior art is deemed relevant to the claimed invention but failed to teach the claimed limitations of at least the independent claims.
Flockhart et al. discloses a system and method for an agent to perform and assign a task based on the proficiency score of the agent having a qualifying score.

	Aykin (US Patent No. 8,612,272) discloses a system and method using a     for selecting a worker with a highest skill to be scheduled to perform a job .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 







/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

January 20, 2021